Citation Nr: 0208631	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  97-32 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction in the veteran's combined service-
connected evaluation from 70 percent to 50 percent, based on 
a finding of clear and unmistakable error in a February 1990 
rating decision, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

In the appealed rating decision, the RO found clear and 
unmistakable error in a February 1990 rating decision 
granting a combined evaluation of 70 percent for the 
veteran's service-connected disabilities.  In the September 
1997 Statement of the Case, the RO characterized the issue on 
appeal as "[w]hether the decision to grant a combined 
evaluation of 70 percent by rating of 2-6-90 was clearly and 
unmistakably erroneous."  However, the Board has reviewed 
the procedural history of this case and finds that the 
present appeal, in essence, concerns a rating reduction, as 
the RO reduced the veteran's service-connected disability 
payments as of February 1, 1997.  Since the veteran has been 
informed of the relevant laws and regulations as to this 
issue, the Board will proceed with this case as one 
concerning the propriety of a rating reduction.

In his October 1997 Substantive Appeal, the veteran requested 
an RO hearing.  However, a May 1998 conference report 
reflects that the veteran decided to accept a VA examination 
(subsequently conducted in June 1998) in lieu of a formal 
hearing.

The Board also observes that the veteran initiated an appeal 
as to six additional issues that were addressed in a November 
1999 Statement of the Case.  However, as the veteran has not 
responded to this issuance to date, this matter is not 
currently before the Board on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  In a February 1990 rating decision, the RO increased the 
veteran's evaluation for left ankle fusion from 20 percent to 
40 percent; other service-connected disabilities at that time 
included a left tibia fracture (20 percent), a left great toe 
disorder (10 percent), and a right iliac crest scar (10 
percent), with a combined evaluation of 70 percent as of 
February 1989.

3.  In the appealed January 1997 rating decision, the RO 
found the assignment of the 70 percent evaluation to be 
clearly and unmistakably erroneous in light of the provisions 
of 38 C.F.R. § 4.68 (2001) and reduced the evaluation to 50 
percent as of February 1989, with a reduction in compensation 
payments effective from February 1997; this reduction 
followed a September 1996 letter to the veteran notifying him 
of the proposed reduction and of his right to submit 
additional evidence and appear for a personal hearing.


CONCLUSION OF LAW

The reduction in the veteran's combined service-connected 
evaluation from 70 percent to 50 percent, based on a finding 
of clear and unmistakable error in a February 1990 rating 
decision, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105, 4.1, 4.7, 4.25, 
4.68 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  There is no 
indication from the claims file that the RO has failed to 
obtain any medical evidence relevant to this appeal, and, as 
this case primarily concerns the provisions of 38 C.F.R. 
§§ 4.25 and 4.68 (2001) and not the nature and extent of the 
veteran's service-connected disabilities, the Board finds 
that a medical examination is not "necessary" under 
38 U.S.C.A. § 5103A(d).

The VA's duty to notify the veteran of the type of evidence 
necessary to substantiate his claim has also been met.  The 
RO informed the veteran of the relevant regulatory provisions 
and how those provisions, in view of the evidence of record, 
warranted the disputed reduction in the September 1997 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001). 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

38 C.F.R. § 4.25 (2001) sets forth a scheme by which a 
combined evaluation for the veteran's service-connected 
disabilities is to be determined.  Under 38 C.F.R. § 4.68 
(2001), however, the combined evaluation for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed.  For 
example, the combined evaluation for disabilities below the 
knee shall not exceed the 40 percent evaluation for below the 
knee amputation (under 38 C.F.R. § 4.71a, Diagnostic Code 
5165 (2001)).  The Board notes these provisions were also in 
effect in at the time of the February 1990 rating decision.  
See 38 C.F.R. §§ 4.25, 4.68 (1989).

In the case at hand, the RO, in a February 1990 rating 
decision, increased the veteran's evaluation for left ankle 
fusion from 20 percent to 40 percent.  Other service-
connected disabilities at that time included a left tibia 
fracture (20 percent), a left great toe disorder (10 
percent), and a right iliac crest scar (10 percent).  The 
result was a combined evaluation of 70 percent, effective 
from February 1989.

In a September 1996 rating action, the RO proposed to reduce 
the veteran's combined evaluation to 50 percent, based on a 
40 percent evaluation for below the knee disabilities of the 
left lower extremity and the 10 percent evaluation for the 
right iliac crest scar.  The RO indicated that the February 
1990 rating decision was clearly and unmistakably erroneous, 
as 38 C.F.R. § 4.68 (1989) mandated that the combined 
evaluation for disabilities of an extremity shall not exceed 
the amount authorized were an amputation to be performed, 
here 40 percent.  See 38 C.F.R. § 3.105(e) (2001).  

The veteran was notified of this proposed reduction (which 
did not involve reduction of any specific service-connected 
disability evaluations) in a September 1996 letter.  In this 
letter, the RO informed the veteran that he had the right to 
submit evidence and appear for a personal hearing on this 
matter.  The Board finds that this letter reflects full 
compliance with the procedural requirements of 38 C.F.R. 
§ 3.105(e) (2001).  The veteran did not respond in the 
allotted 60 day period, however, and the reduction in the 
combined evaluation was effectuated in the appealed January 
1997 rating decision.  Although the reduction was effectuated 
as of February 1989, the actual payment reduction was 
effectuated as of February 1, 1997.  See 38 C.F.R. § 3.500 
(2001).

Upon a review of the facts of this case, the Board finds that 
the RO properly reduced the veteran's combined service-
connected disability evaluation.  First, the Board concurs 
with the RO that the assignment of a 70 percent evaluation 
was clearly and unmistakably erroneous, as the provisions of 
38 C.F.R. § 4.68 and Diagnostic Code 5165, in effect in 
February 1990, precluded a combined evaluation of 40 percent.  
"Clear and unmistakable error" is found in cases, such as 
this, where there is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).  See 38 C.F.R. § 3.105 (2001); see also 
Parker v. Principi, 15 Vet. App. 407, 412 (2002) (the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A are not 
applicable in cases concerning clear and unmistakable error); 
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993) (a "clear 
and unmistakable error" must be one which would have 
manifestly changed the outcome at the time that it was made).

The Board is also satisfied that there were no procedural 
shortcomings in the RO's reduction of the veteran's combined 
evaluation.  Following a proposed rating reduction in 
September 1996, the RO notified the veteran of the proposed 
reduction, informed him of his right to submit evidence and 
appear for a personal hearing, and allowed him a period of 
time in excess of the 60 days required under 38 C.F.R. 
§ 3.105(e) (2001) before proceeding with the reduction in 
January 1997.  

In short, the Board finds that the facts of this case support 
the conclusion that the reduction in the veteran's combined 
service-connected evaluation from 70 percent to 50 percent, 
based on a finding of clear and unmistakable error in a 
February 1990 rating decision, was proper. 


ORDER

As the reduction in the veteran's combined service-connected 
evaluation from 70 percent to 50 percent, based on a finding 
of clear and unmistakable error in a February 1990 rating 
decision, has been found to be proper, the appeal is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

